MEMORANDUM **
G.D. Massey appeals pro se the district court’s judgment dismissing his action *713against Magistrate Judge John P. Cooney seeking injunctive relief, removal from office, and monetary damages arising from Cooney’s actions as magistrate judge in a prior case. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals based on judicial immunity, Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996), and we affirm.
Dismissal was proper because Massey’s allegations, even if true, do not deprive Judge Cooney of absolute judicial immunity. See id. at 1243-44.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *713courts of this circuit except as may be provided by 9th Cir. R. 36-3.